﻿
I should like to congratulate you, Sir, on your election to the presidency of the forty-fifth session of the General Assembly. Given your experience and political skills, we are confident that the affairs of this Assembly will come to a successful conclusion under your wise leadership. May I take this opportunity to express my appreciation and congratulations to your predecessor, Ambassador Joseph Garba of Nigeria, who was exemplary in his conduct of the affairs of the General Assembly.
I also wish on behalf of the Government and people of the Commonwealth of the Bahamas warmly to welcome Namibia and the Principality of Liechtenstein to membership in the United Nations. I also extend our heartfelt congratulations to Germany on its reunification. 
Our hope for a more enduring world peace has been challenged by Iraq's invasion and occupation of Kuwait. The Bahamas urges all nations involved to exhaust every effort to resolve this situation without further violence. Central to international relations are the prohibition of the threat or use of force, the peaceful settlement of disputes and respect for sovereignty and territorial integrity. These are principles which small States, such as the Bahamas, hold dear. Hence, the Bahamas joined the world community in denouncing the invasion and occupation of Kuwait, and in calling for the immediate withdrawal of all Iraqi troops and the restoration of the legitimate Government of Kuwait. The Bahamas has endorsed all action taken by the Security Council in this regard and, in particular, it has undertaken to uphold the sanctions imposed under Security Council resolutions until they achieve their desired results.
A comprehensive peace in the Middle East is urgently needed. Therefore, we support the convening of an international peace conference on the Middle East under the auspices of the United Nations and involving all parties to the conflict. We urge those directly concerned to create conditions that would ensure the success of such s conference. He again reiterate our full support for Israel's right to exist within secure and recognised borders, and reaffirm our commitment to the right of the Palestinian people to self-determination.
Continuing violence and dissension lead us to conclude that the pillars of apartheid remain intact. The opportunity presented by the conclusion of the Pretoria Minute between the Government of South Africa and the African National Congress of South Africa (ANC) and all efforts to remove obstacles to negotiations for a democratic, non-racial South Africa must be energetically pursued.
It is in this context that the Bahamas welcomed the consensus adoption by the General Assembly at its sixteenth special session of the Declaration on South Africa, which is drafted in full compliance with international principles. It ought not be that we adhere to these principles sometimes, disregard them at other times and shun them in favour of yet other principles at other times. Sanctions should not be lifted until there is real and irreversible movement towards the abolition of apartheid in South Africa. These conditions have not been met. The Bahamas, therefore, continues to support sanctions, and urges the international community also to maintain and renew its resolve.
The experience in Namibia clearly indicated that change is possible, even in seemingly intractable situations. We have witnessed what could be accomplished by a people's drive for self-determination, when supported by the commitment of the international community, The Bahamas would now wish to see a commitment to the process of peace and democracy demonstrated to the fullest extent in Haiti.
The Government and the people of Haiti have made clear their desire to move their country forward on the road to democracy and development. The Heads of Government of the Caribbean Community (CARICOM), meeting recently in Jamaica, once again took note of this encouraging position, and reiterated their unequivocal commitment to the goals and objectives which Haiti had set for itself.
We believe that the United Nations must also be actively involved in Haiti's quest for democracy, and we are confident that the Organisation will overcome attendant difficulties and respond favourably to Haiti's request for security and other assistance in the holding of elections.
We must envision more for Haiti. In keeping with the decision of the Heads of CARICOM, the Bahamas would urge the convening of an international conference on the reconstruction of Haiti, following successful democratic elections in that country. We believe that an effective solution to this situation will greatly facilitate the maintenance of peace and stability in the entire Caribbean region. 
We are pleased that the 1988 Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances will come into force in November of this year. The Bahamas stands ready to join other States parties to the Convention in the strict implementation of its provisions. We consider that action taken by the Eighth United Nations Congress on the Prevention of Crime and Treatment of Offenders, specifically in the area of organised crime, and the adoption of model legislation in areas including extradition, will greatly facilitate the process of implementing of many of the provisions of the Convention.
Startling and dramatic events in Latin America last year considerably elevated the search for solutions to the illicit drug problem. This year has been one of urgent and intense international activity, aimed at devising new strategies to counteract the drug problem. At the seventeenth special session of the General Assembly, convened in February of this year, the commitment to fight the scourge of drug abuse was affirmed at the highest political level, as demonstrated by the adoption by consensus of a political Declaration and a global programme of action. To our satisfaction, it has been widely recognised that measures to reduce demand must not be neglected and must be given equal emphasis with production and trafficking.
The international community took the opportunity to review, at the level of experts, the capacity of the United Nations to lead the fight against drug abuse and illicit trafficking and to arrive at a better understanding of the complex illicit drug trade. Indeed, the Bahamas already has in place strong regulations and laws aimed at counteracting money laundering and at forfeiture of the proceeds of drug crimes. We are convinced that, with adequate safeguards to protect legitimate international banking, we can deprive international drug cartels of the proceeds of their evil trade, and destroy their sole purpose for existing. 
Does the political will exist to halt and reverse the deadly affects of drug abuse on our societies and to stem the violence it engenders? The answer must be "Yes”.
At the national level, the Bahamas follows a comprehensive strategy encompassing interdiction efforts, prevention, public information, severe sanctions for drug offenders and compulsory testing for security forces. Our co-operation with other States at the bilateral and multilateral levels, particularly in operational activities, has been widely recognised as being exemplary.
Consequently, the traffic in narcotic drugs and psychotropic substances into and through the Bahamas has been drastically decreased, and there has been a slowing, though not a halt, of drug abuse by Bahamians. We will continue to take vigorous national action, and will join in international initiatives to make drug control more effective. 
The first year of the final decade of the twentieth century is ending with signs of both hope end disillusionment. The rise in the price of energy, the massive increase in external-debt servicing and the loss of or reduction in foreign-exchange earnings have all combined to sake the 1980s a lost decade for development. The United Nations and individual Member countries should pay increasing attention to reversing that trend.
Indeed, in the Bahamas we work even harder in traditional economic sectors such as tourism and banking. He follow the axiom that we must do better what we know how to do well. He must make our good better and our better best. That has certainly been our experience in tourism and financial services.
At the same time, we continue to exploit every window of opportunity for diversification, restructuring and investment. Ws seek investment not only in agriculture, fisheries and tourism, but also in the sophisticated service and light industrial sectors with high employment and export and import-substitution potential.
Political, social and economic stability is a critical element in maintaining confidence and hence in stimulating investment and output. But stability alone is not sufficient. The challenge is to shift our emphasis to the economic and social well-being of moat of the planet and to keep it on a path of sustainable growth. I have therefore instructed my delegation to focus store on economic development and investment promotion and on reorienting the Organisation to deal afresh and more effectively with the economic issues I have mentioned.
Because of important linkages with the economies of the United States of America, Canada, Japan and an integrated Europe, the Bahamas especially applauds the determined efforts of those countries to bring their economies into balance and encourages them to pursue a fresh and vigorous programme dramatically to increase and redirect real transfers of public and private finance, aid, technology and trade to enhance world economic development.
We invite the United Nations itself to adopt a fresh approach and to take another look at areas which have held out promise in the past but have yielded little success in the development of many developing countries. The Bahamas is of the view that every effort must now be made to ensure that the 1990s is a decade of opportunity. Greater effort must be exerted to reorient the global economy to make it more responsive to the needs of the developing world and to sustain growth and development.
The Bahamas is therefore encouraged by the international consensus on the Declaration adopted by the eighteenth special session of the General Assembly. We consider particularly relevant its call for specialised agencies with specific developmental mandates to play a vital role in international co-operation for the revitalisation of development in the 1990c.
The importance of the Uruguay Round of multilateral trade negotiations to alleviating the plight of developing countries cannot be exaggerated. Hence comprehensive reform in areas of trade of particular interest to developing countries will become a realistic prospect. The Bahamas advocates work for the successful conclusion of the Uruguay Sound. In this view the Bahamas hopes also that the conclusions reached by meetings of the least developed countries in Paris this year will help reverse their marginalisation in the world economy.
Strategies for development must also be environmentally sound. The Bahamas firmly supports the Conference on Environment and Development, scheduled to be held in 1992. We are confident that the opportunity will be grasped not only to consolidate current efforts to save the world's environment from degradation, but to establish a new and affective regime for Managing and safeguarding our environment, particularly the marine environment.
Member States are increasingly requesting the United Nations to assume a leadership role in a myriad of social, economic and humanitarian questions. We have collectively taken decisive strides to address crucial international issues, including drug abuse, illicit trafficking, debt, poverty, development, crime and apartheid. Commitment to the well-being of the children of the world was reaffirmed by Heads of State and government in the recent historic Summit for Children.
High hopes and expectations are being placed in the United Nations; yet its weak financial situation continues to jeopardise its ability to perform Expectations must be matched with requisite financial commitments. We hope that arrears will be addressed as a matter of priority so that the Organisation may cease having to juggle resources to survive. It is our joint responsibility to ensure the Organisation's operational efficiency so that its prospects for positive accomplishment can be enhanced.
You see, the United Nations remains our best alternative to international chaos and our best approach to international order. Important new dynamics have been introduced by the rapprochement of the super-Powers, and by dramatic events in various parts of the world such as Eastern Europe and Namibia. Collective security has been allowed to work for the first time. As a result, the Organisation has been greatly strengthened. As always, the Bahamas pledges to continue to be a committed and active participant in all efforts to improve our Organisation and our world. 
